Exhibit 10.33

 

[g256041ksi001.jpg]

 

 

Affymetrix, Inc.

 

3420 Central Expressway

 

Santa Clara, CA 95051

 

 

 

Tel: 888-362-2447

 

Fax: 408-731-5447

 

 

 

www.affymetrix.com

 

October 6, 2008

 

John F. (Rick) Runkel, Jr.

 

Dear Rick,

 

It is our pleasure to offer you the position of Chief Legal Counsel and
Executive Vice President with Affymetrix at an annual salary of $360,000
(bi-weekly $13,846.15) reporting to Kevin King, President of Affymetrix.

 

You will be eligible to participate in the Affymetrix Annual Bonus Program with
an award level targeted at 50% of annual base salary beginning in 2009.  The
actual bonus amount is determined each year by the Compensation Committee of the
Board of Directors based on corporate achievement – financial performance and
corporate goals – and your individual goal achievement.

 

In addition, we will recommend to the Compensation Committee of the Board of
Directors of Affymetrix that you be granted two equity awards.  The first is a
grant of 30,000 stock options of Affymetrix.  These options will vest 25% per
year over a four (4) year period beginning on your date of hire, and will have
an exercise price equal to fair market value on the grant date.

 

The second is a grant of 30,000 full-value restricted shares of common stock of
Affymetrix.  These restricted shares will vest 25% per year over a four (4) year
period beginning on your date of hire. The terms of these grants will be
governed in all respects by the terms of the applicable Affymetrix equity
incentive plan and the equity agreement that will be provided to you after
commencement of your employment.

 

Subject to the terms of the applicable benefit plans, you will be entitled to
receive other benefits of employment generally available to other executive and
managerial employees at Affymetrix, including medical, dental, life and
disability insurance benefits.  Affymetrix, however, reserves the right to
modify such plans at any time.

 

You will also be entitled to the same vacation benefits extended to similarly
situated executive and managerial employees.

 

As a condition of employment, we will require that you expressly consent to be
bound by Affymetrix standard employment policies and sign certain agreements,
including the  Confidentiality and Nondisclosure Agreement, the acknowledgement
of at-will status, your receipt and understanding of the employee intranet
handbook, the Conflict of Interest Policy, the Computer Compliance Policy, and
the Insider Trading Policy.

 

--------------------------------------------------------------------------------


 

Federal Immigration Law requires that all employers verify each individual’s
eligibility to work in the United States, including U.S. citizens.  Your
employment offer is contingent upon your providing satisfactory proof of
identity and authorization to work in the United States.  Please bring the
appropriate original documentation on your first day of work.  A list of
acceptable I-9 documentation is attached for your review.

 

As indicated above, your employment is at will and may be terminated by you or
by Affymetrix for any or no reason, with or without cause or notice.  This offer
is contingent upon satisfactory completion of reference check and background
checks.

 

If you have any questions, please feel free to contact me at (408) 731-5622.  To
indicate acceptance of this offer, please return a signed copy of this letter to
me by Friday, October 10, close of business.  You can fax the letter back to me
at (408) 731-5855.

 

Rick, your skills, experience and high potential are respected and valued by
everyone with whom you met here at Affymetrix.  We look forward to having you
accept this offer and join us in strengthening our leadership team and realize
the promise of our technology to enhance the quality of life.

 

Sincerely,

 

 

 

/s/ Lori Ciano

 

 

 

Lori Ciano

 

Senior Vice President, Human Resources

 

 

 

Offer Acceptance:

 

 

 

 

 

 

 

 

/s/ John F. Runkel

 

10/6/08

Rick Runkel

 

Date

 

 

 

 

 

 

10/20/08

 

 

Start Date

 

 

 

--------------------------------------------------------------------------------